J-A06039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NICHOLAUS ALLEN HANEY                      :
                                               :
                       Appellant               :   No. 510 WDA 2021

          Appeal from the Judgment of Sentence Entered April 6, 2021
     In the Court of Common Pleas of Armstrong County Criminal Division at
                        No: CP-03-CR-0000307-2020


BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                               FILED: JUNE 28, 2022

        Appellant, Nicholaus Allen Haney, appeals from the aggregate judgment

of sentence of 30 days to six months of confinement, which was imposed after

his non-jury trial conviction for driving under the influence (DUI) of a

controlled substance and operation of a vehicle without official certificate of

inspection.1 We affirm.

        The facts underlying this appeal are as follows.

        On January 10, 2020, Pennsylvania State Police Trooper Codi
        Walker was traveling on Butler Rd. in Kittanning when she drove
        past a Black Chevy Tahoe lacking a visible inspection sticker.
        Trooper Walker was traveling in the opposite direction of the
        Tahoe so she turned around, pursued, and initiated a traffic stop.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S. §§ 3802(d)(1)(i), 3802(d)(1)(iii), and 4703, respectively.
J-A06039-22


      The Tahoe came to a stop on Kittanning Citizens Bridge in the
      right-hand lane if driving eastbound toward the courthouse.

      Trooper Walker approached the driver’s side door of the Tahoe
      and noted there was one occupant, identified at trial as Nicholaus
      Allen Haney. She asked him standard questions such as whether
      he had any weapons, drugs, had been drinking, was under the
      influence of any drugs, or if he was taking any prescriptions.
      Appellant replied that he had a prescription for medical marijuana,
      and that he uses it most nights, including the previous one.
      Trooper Walker noticed that Appellant appeared to be fidgety and
      nervous, and asked him to lean back and close his eyes. At this
      point Trooper Walker observed that Appellant’s eyes were
      “bouncing around,” which, based on her experience as a law
      enforcement officer, she identified as a side effect of marijuana
      use. She then asked Appellant to step out of the vehicle to
      perform Standard Field Sobriety Tests.

      Trooper Walker found Appellant’s performance on these tests
      dissatisfactory enough to place him under arrest for suspicion of
      driving under the influence. He was transported to Armstrong
      County Memorial Hospital for a blood draw, to which he consented.
      The toxicology report found that, at the time of testing, Haney had
      1.2 nanograms of Delta-9 THC (“THC”) per milliliter of blood, with
      a margin of error of 0.2 nanograms per milliliter, and 5.4
      nanograms per milliliter of Delta-9 Carboxy-THC (“Carboxy THC”),
      with a margin of error of 1 nanogram per milliliter. THC is the
      principle psychoactive element in marijuana, and Carboxy-THC is
      the inactive metabolite of THC, which is present in the
      bloodstream after marijuana use.

Trial Court Opinion (TCO), at 2-3.

      Appellant was charged by criminal complaint on February 18, 2020 with

two counts of DUI, careless driving, 75 Pa.C.S. § 3714(a), general lighting

requirements, 75 Pa.C.S. § 4303(b), and operation of a vehicle without official

certificate of inspection. Appellant proceeded to a non-jury trial on January

14, 2021 and on January 20, 2021 the trial court found Appellant guilty of

both counts of DUI and of operation of a vehicle without an official certificate


                                     -2-
J-A06039-22



of inspection. Order, 1/20/21.2 The trial court sentenced Appellant on April

6, 2021. Order, 4/6/21.

       On April 20, 2021, Appellant filed this timely notice of appeal.3 Appellant

presents the following issues for our review:

          1. Was there insufficient evidence to find the Defendant guilty
             of violation of 75 Pa.C.S. section 3802(d)(1)(i) and
             3802(d)(1)(iii) beyond a reasonable doubt where the
             evidence did not establish that the substance(s) in the
             Defendant’s blood were either a Schedule I controlled
             substance or a metabolite of a Schedule I controlled
             substance, in that medical marijuana is not a Schedule I
             controlled substance under the Pennsylvania Controlled
             Substance Act.

          2. Does the interplay between the [Medical Marijuana Act] and
             75 Pa.C.S. Sections 3802(d)(1)(i) and 3802(d)(1)(iii) result
             in ambiguousness and uncertainty to the extent that
             prosecution of a medical marijuana patient under these
             sections violate the Rule of Lenity?

          3. Does 35 P.S. Section 10231.2103(a) make medical
             marijuana patients immune from prosecution under the “per
             se” provisions of 75 Pa.C.S. Sections 3802(d)(1)(i) and
             3802(d)(1)(iii) which criminalize any amount of marijuana
             and its metabolites in a person’s bloodstream at the time of
             driving.

          4. Are 75 Pa.C.S. Sections 3802(d)(1)(i) and 3802(d)(1)(iii),
             and 35 PS Section 780-104(1)(iv) unconstitutionally vague
____________________________________________


2 The trial court held the verdict under advisement for Appellant to provide it
with case law, Commonwealth v. Jezzi 208 A.3d 1105 (Pa. Super. 2019),
for the trial court to review. N.T., 1/14/21, at 46-47. On January 20, 2021,
the trial court filed its verdict and memorandum in support thereof.

3On April 21, 2021, the trial court ordered Appellant to file a Pa.R.A.P. 1925(b)
statement. Order, 4/21/21. Appellant filed a timely Rule 1925(b) statement
on May 11, 2021. Rule 1925(b) statement, 5/11/21. The trial court filed its
Rule 1925(a) opinion on June 16, 2021.


                                           -3-
J-A06039-22


               and overbroad, and thereby in violation of the Defendant’s
               right to due process under the 14th Amendment of the
               United States Constitution and Article I, Section 1 of the
               Pennsylvania Constitution?

         5. Does the application of 75 Pa.C.S. Sections 3802(d)(1)(i)
            and 3802(d)(1)(iii) to medical marijuana patients (including
            the Defendant) covered under the Medical Marijuana Act, 35
            P.S. Sections 10231.101-10231.2110 (MMA) violate the
            principles of Equal Protection under the 14th Amendment of
            the United States Constitution and Article I, Section 1 of the
            Pennsylvania Constitution, thereby making the specified
            DUI statues unconstitutional as applied to the Defendant.

         6. Does the application of 75 Pa.C.S. Sections 3802(d)(1)(i)
            and 3802(d)(1)(iii) to medical marijuana patients create an
            improper irrebuttable presumption in violation of the
            Irrebuttable Presumption Doctrine and thus violate the due
            process protections of the 14th Amendment of the United
            States Constitution and Article I, Section 1 of the
            Pennsylvania Constitution?

Appellant’s Brief, at 2-3 (suggested answers omitted) (reordered for ease of

discussion).

      Appellant argues      that   the   Commonwealth presented     insufficient

evidence to establish that he had a Schedule I substance or the metabolite of

a Schedule I substance in his blood, because “medical marijuana” is not a

Schedule I controlled substance in Pennsylvania within the meaning of those

provisions. Appellant’s Brief, at 11.

      Our standard when reviewing the sufficiency of the evidence is
      whether the evidence at trial, and all reasonable inferences
      derived therefrom, when viewed in the light most favorable to the
      Commonwealth as verdict-winner, are sufficient to establish all
      elements of the offense beyond a reasonable doubt. We may not
      weigh the evidence or substitute our judgment for that of the fact-
      finder. Additionally, the evidence at trial need not preclude every
      possibility of innocence, and the fact-finder is free to resolve any
      doubts regarding a defendant's guilt unless the evidence is so

                                         -4-
J-A06039-22


      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. When
      evaluating the credibility and weight of the evidence, the fact-
      finder is free to believe all, part or none of the evidence. For
      purposes of our review under these principles, we must review the
      entire record and consider all of the evidence introduced.

Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014) (citation

omitted).

      The relevant portion of the DUI statute states as follows:

      (d) Controlled substances.—An individual may not drive,
      operate or be in actual physical control of the movement of a
      vehicle under any of the following circumstances:

      (1) There is in the individual's blood any amount of a:

      (i) Schedule I controlled substance, as defined in the act of April
      14, 1972 (P.L. 233, No. 64), known as The Controlled Substance,
      Drug, Device and Cosmetic Act;

      ...

      (iii) metabolite of a substance under subparagraph (i) or (ii).

75 Pa.C.S. § 3802(d)(1)(i), (iii).

      Section 3802(d)(1) does not require that a driver be impaired;
      rather, it prohibits the operation of a motor vehicle by any driver
      who has any amount of specifically enumerated controlled
      substances in his blood, regardless of impairment.

Commonwealth v. Etchison, 916 A.2d 1169, 1174 (Pa. Super. 2007).

      During the pendency of this appeal, this Court decided the question of

whether medical marijuana is a Schedule I controlled substance under

Pennsylvania law and determined,

      at the present time, the Schedule I designation for marijuana,
      which includes medical marijuana, remains in place in the


                                     -5-
J-A06039-22


       Commonwealth        of   Pennsylvania     pending   further   legislative
       action.

Commonwealth v. Stone, __ A.3d __, __, 2022 PA Super 65, at *7 (filed

April 12, 2022) (en banc) (citations omitted); See, Commonwealth v.

Dabney, __ A.3d __, __, 2022 PA Super 82, at *6 (filed May 5, 2022)

(“[M]edical marijuana remains a Schedule I controlled substance for purposes

of Section 3802(d)(1).”). This Court noted that

       [t]he MMA anticipates the removal of marijuana from Schedule I
       (see 35 P.S. § 10231.2108), but our General Assembly has not
       done so. . . . To date, the General Assembly has not enacted
       legislation amending the MMA, CSA, or the DUI statutes to remove
       marijuana from its Schedule I designation under state law.

Stone, __ A.3d at __, slip op. at *7 (quotation marks, footnote, and citations

omitted).4

       At trial, the Commonwealth admitted into evidence a copy of the

laboratory report containing the results of the blood draw from Appellant on

the night he was arrested. N.T., 1/14/21, at 14. The report indicated that

Appellant had 5.4 nanograms per milliliter of Delta-9 carboxy THC, plus or

minus 1.0, in his blood. Id., at 15; Commonwealth Exhibit, 1. The report

indicated that Delta-9 Carboxy is the inactive metabolite of THC, the major

active component of marijuana. Commonwealth Exhibit, 1. The report also
____________________________________________


4 We note there is proposed legislation at 2021 PA S.B. 473 to amend Chapter
75 (Vehicles) and Chapter 35 (Health and Safety) so that marijuana is not
considered a Schedule I controlled substance. As of the date of this
memorandum, the legislation has been assigned to the committee on law and
justice. See 2021 Pennsylvania Senate Bill No. 473, Pennsylvania Two
Hundred Fifth General Assembly - 2021-2022.

                                           -6-
J-A06039-22



indicated that Appellant had 1.2 nanograms per milliliter of Delta-9 THC, plus

or minus 0.2. N.T., 1/14/21, at 15; Commonwealth Exhibit, 1.           Appellant

testified that he ingested medical marijuana, through vaporization, at

approximately 11:00 or 11:30 the night before he drove. N.T., 1/14/21, at

31.

      Marijuana, including medical marijuana, is a Schedule I controlled

substance. See Stone, __ A.3d at __, slip op. at *7 (citations omitted); See

also, Dabney, __ A.3d at __, slip op. at *6. We find the Commonwealth

provided sufficient evidence to support Appellant’s conviction for Section

3802(d)(1)(i) and (iii). Therefore, Appellant’s sufficiency claim fails.

      Next, Appellant argues that “the prosecution of Appellant and medical

marijuana patients for violation of 75 Pa.C.S. Sections 3802(d)(1)(i) & (iii)

violates the rule of lenity.” Appellant’s Brief, at 30. Appellant argues that the

“interplay between the MMA [35 P.S. Section 10231.2103(a)] and the DUI

statutes [75 Pa.C.S. Sections 3802(d)(1)(i) & (iii)] creates an ambiguity which

must be decided in favor of defendants . . . to treat medical marijuana as a

prescription drug, and not a Schedule I drug, and to apply the DUI provisions

dealing with actual impairment against medical marijuana patients.” Id., at

32-35.

      Appellant argues that the statutes are ambiguous.        Our standard of

review regarding statutory construction follows.

      When,     as    here,    the    appellant   raises    a   question
      of statutory construction, “our standard of review is de novo, and
      our scope of review is plenary.”

                                      -7-
J-A06039-22



Commonwealth v. Ford, 175 A.3d 985, 991 (Pa. Super. 2017) (citation

omitted). “[U]nder the rule of lenity, penal statutes must be strictly construed

in favor of the defendant.” Commonwealth v. Smith, 221 A.3d 631, 636

(Pa. 2019) (citation omitted). “The touchstone of the rule of lenity is statutory

ambiguity.”   Bifulco v. United States, 447 US 382, 387 (1980) (citation

omitted).

      The relevant law regarding statutory interpretation follows.

         1 Pa.C.S. 1921. Legislative intent controls

         (a) object and scope of construction of statutes. - - The
         object of all interpretation and construction of statutes is to
         ascertain and effectuate the intention of the General
         Assembly. Every statute shall be construed, if possible, to
         give effect to all its provisions.

         (b) unambiguous words control construction.- - when the
         words of a statute are clear and free from all ambiguity, the
         letter of it is not to be disregarded under the pretext of
         pursuing its spirit.

1 Pa.C.S. § 1921 (emphasis added).

      When the words of a statute are clear and unambiguous, there is
      no need to look beyond the plain meaning of the statute under the
      pretext of pursuing its spirit. . . . Only when the words of the
      statute are not explicit may a court resort to the rules of statutory
      construction, including those provided in 1 Pa.C.S. § 1921(c). . .
      . A statute is ambiguous when there are at least two reasonable
      interpretations of the text under review. Moreover, statutes in
      pari materia shall be construed together, if possible, as one
      statute. . . . Finally, it is presumed that the General Assembly
      does not intend a result that is absurd, impossible of execution or
      unreasonable.




                                      -8-
J-A06039-22



Warrantech Consumer Prod. Servs., Inc. v. Reliance Ins. Co. in

Liquidation, 96 A.3d 346, 354–55 (Pa. 2014) (internal citations, brackets,

and footnote omitted). “A statute's plain language generally provides the best

indication of legislative intent. . . . In construing the language, however, and

giving it effect, ‘we should not interpret statutory words in isolation, but must

read them with reference to the context in which they appear.’” Ford, 175

A.3d at 991–92 (citation omitted).

      Additionally, with regard to statutory interpretation, we are guided by

the following.

      (a) Statutes or parts of statutes are in pari materia when they
      relate to the same persons or things or to the same class of
      persons or things.

      (b) Statutes in pari materia shall be construed together, if
      possible, as one statute.

1 Pa.C.S. § 1932.

      The DUI statutes, 75 Pa.C.S. §§ 3802(d)(1)(i) & (iii), are not

ambiguous. It is illegal to drive with a Schedule I controlled substance, or a

metabolite thereof, in your blood. 75 Pa.C.S. § 3802(d)(1)(i), (iii). Marijuana,

including medical marijuana, remains a Schedule I controlled substance. See

Stone, __ A.3d at __, slip op. at *7; See also, Dabney, __ A.3d at __, slip

op. at *6.

      The relevant portion of the MMA, 35 P.S. § 10231.2103(a), follows.

      (a) Licensure.--None of the following shall be subject to arrest,
      prosecution or penalty in any manner, or denied any right or
      privilege, including civil penalty or disciplinary action by a


                                      -9-
J-A06039-22


       Commonwealth licensing board or commission, solely for lawful
       use of medical marijuana or manufacture or sale or dispensing of
       medical marijuana, or for any other action taken in accordance
       with this act:

       (1) A patient.

35 P.S. § 10231.2103(a).

       First, considering the statute in context, we find that there is no

ambiguity in 35 P.S. § 10231.2103(a). 35 P.S. Section 10231.2103(a) is titled

“protections for patients and caregivers,” and stated another way says, “a

patient . . . shall not be denied . . . any . . . privilege . . . solely for lawful

use of medical marijuana.” See id.

       Within the context of the MMA, “lawful use of marijuana” is defined as,

       (a) General rule.--Notwithstanding any provision of law to the
       contrary, use or possession of medical marijuana as set forth in
       this act is lawful within this Commonwealth.

35 P.S. § 10231.303.          Additionally, the MMA discusses “unlawful use of

marijuana” as follows,

       (a) General rule.--Except as provided in section 303, section
       704, Chapter 19 or Chapter 20,[] the use of medical marijuana is
       unlawful and shall, in addition to any other penalty provided by
       law, be deemed a violation of the act of April 14, 1972 (P.L. 233,
       No. 64),[] known as The Controlled Substance, Drug, Device and
       Cosmetic Act.

35 P.S. § 10231.304.5 As related to any conflict with the CSA, the MMA states,


____________________________________________


535 P.S. § 10231.704 pertains to independent laboratories for testing medical
marijuana produced by the grower/processor. See 35 P.S. § 10231.704.
(Footnote Continued Next Page)


                                          - 10 -
J-A06039-22


       The growth, processing, manufacture, acquisition, transportation,
       sale, dispensing, distribution, possession and consumption of
       medical marijuana permitted under this act shall not be deemed
       to be a violation of the act of April 14, 1972 (P.L. 233, No.
       64),[] known as The Controlled Substance, Drug, Device and
       Cosmetic Act. If a provision of the Controlled Substance, Drug,
       Device and Cosmetic Act relating to marijuana conflicts with a
       provision of this act, this act shall take precedence.

35 P.S. § 10231.2101.

       Construing the statutes together, 35 P.S. § 10231.2103(a) is not

ambiguous. See 1 Pa.C.S. § 1932 (Statutes in pari materia shall be construed

together, if possible, as one statute). Appellant was not denied any privilege

solely for “lawful use of medical marijuana.”      Driving after using medical

marijuana, a Schedule I controlled substance, is not included in “lawful use of

medical marijuana” under the MMA.

       This Court has recently discussed the interplay between the MMA, CSA

and DUI statutes and has held that the statutes can be read in harmony. See

Dabney, __ A.3d at __, slip op. at *6. The Court expounded,

       Section 3802(d)(1)(i) prohibits driving with marijuana in one's
       blood, notwithstanding the MMA. The MMA takes precedence over
       the CSA related to “[t]he growth, processing, manufacture,
       acquisition, transportation, sale, dispensing, distribution,
       possession and consumption of medical marijuana permitted
       under” the MMA. 35 P.S. § 10231.2101. Therefore, “compliance
       with the MMA will not constitute a crime under the CSA.” . . .
       However, what Section 3802(d)(1) prohibits is not “growth,
       processing, manufacture, acquisition, transportation, sale,
       dispensing, distribution, possession [or] consumption of medical
       marijuana” but rather driving with a controlled substance in
____________________________________________


Chapter 19 pertains to research programs and Chapter 20 with academic
clinical research centers and clinical registrants. See 35 P.S. §§ 10231.1901-
1908, and §§ 1231.2000-2004.

                                          - 11 -
J-A06039-22


      one's blood. . . . The MMA does not take precedence over
      laws not specified in 35 P.S. § 10231.2101. See 35 P.S. §
      10231.1309(1) (allowing civil and criminal penalties for
      negligently undertaking tasks under the influence of medical
      marijuana). As such, [appellant] is not “facing a criminal
      conviction for the legal use of his medical marijuana.”
      [Appellant’s] Brief at 19. He was prosecuted for driving after
      such use. As in Jezzi and Stone, we find that the MMA, CSA, and
      Vehicle Code can be read in harmony.

Dabney, __ A.3d at __, slip op. at *6-7 (some internal citations and internal

footnotes omitted). We, too, find that there is no ambiguity in the interplay

of the MMA 35 P.S. § 10231.2103(a) and the DUI statutes at 75 Pa.C.S.

Sections 3802(d)(1)(i) & (iii).    Because the statues at issue are not

ambiguous, the rule of lenity does not apply. See United States v. Hayes,

555 US 415, 429 (2009). Therefore, Appellant’s argument fails.

      In his next issue, Appellant argues that Section 10231.2103(a) of the

MMA entitles patients to immunity from prosecution under the “per se”

provisions of Section 3802(d)(1)(i) and Section 3802(d)(1)(iii), which

criminalize any amount of marijuana and its metabolites in a person’s

bloodstream.    Specifically, Appellant argues that Section 10231.2103(a)

contains an immunity provision, therefore, Appellant, as a patient under MMA

is entitled to immunity from penalty merely for the lawful use of marijuana.

Appellant’s Brief, at 35.

      This Court recently addressed whether a person can be prosecuted

under Section 3802(d)(1) for driving with medical marijuana in his system

and concluded the following,



                                   - 12 -
J-A06039-22


      [b]ecause [appellant] drove with marijuana in his blood, and
      because all marijuana, including medical marijuana, remains a
      Schedule I controlled substance for purposes not prohibited by the
      MMA, we hold that [appellant] could be charged and prosecuted
      under Section 3802(d)(1)(i) and (iii).

Dabney, __ A.3d at __, slip op. at *7. The Court reasoned,

      [a]fter careful consideration, we find that medical marijuana
      remains a Schedule I controlled substance for purposes of Section
      3802(d)(1). Contrary to [appellant’s] argument, no conflict exists
      between the MMA and the Vehicle Code. The Vehicle Code and
      the CSA render it illegal to drive with any amount of a Schedule I
      controlled substance in one's blood. 75 Pa.C.S.A. § 3802(d)(1)(i).

Id., slip op. at *6.

      Similarly, Appellant drove with marijuana in his blood.            Marijuana,

including medical marijuana remains a Schedule I controlled substance for

purposes not prohibited by the MMA. Appellant argues that he was lawfully

using medical marijuana and, therefore, should be immune from prosecution.

However, Appellant was not prosecuted for “lawful use of medical marijuana;”

he was prosecuted for driving after such use. Appellant’s argument fails. Id.,

slip op. at *6-7.

      Lastly,   Appellant   raises   a     number   of   issues   relating   to   the

constitutionality of the relevant statutes, specifically that they are either

vague, overbroad, and/or violative of his rights to equal protection and due

process. Appellant’s Brief, at 2-3. Appellant did not raise these constitutional

issues before the trial court in a pre-trial or post-trial motion, therefore, his

remaining issues are waived. See Pa.R.A.P. 302(a) (“Issues not raised in the

trial court are waived and cannot be raised for the first time on appeal.”); See


                                         - 13 -
J-A06039-22



also, Commonwealth v. Lawrence, 99 A.3d 116 (Pa. Super. 2014)

(discussing waiver of constitutional issues where the issues are not first

presented the trial court).

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2022




                                   - 14 -